Exhibit 10.2



RESTRICTED STOCK UNIT AGREEMENT






Name of Employee: Chris Vincze


Number of RSUs: 300,000    Grant Date: July 1, 2011




THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made by and between
TRC Companies, Inc., a corporation organized and existing under the laws of the
State of Delaware (the “Company”), and the employee named above (the
“Participant”), as of the date designated above (the “Grant Date”). This
Agreement provides notice of the terms and conditions applicable to a grant of
restricted stock to be made under the Company's 2007 Amended and Restated Equity
Incentive Plan (the “Plan”). The Plan is administered by the Company's Board of
Directors and Compensation Committee thereof (the “Committee”). The Participant
agrees to be bound by the terms and conditions described herein and the
provisions of the Plan. Capitalized terms have the meanings ascribed to them in
the Plan.


1.    Grant of Restricted Stock Units. As of the Grant Date, the Committee
grants to Participant the aforementioned number of restricted stock units
(“RSUs”), each of which shall be converted into one share of the Company's
common stock, $.01 par value (the “Common Stock) pursuant to the vesting
schedule set forth in Section 2 hereof. The number of RSUs shall be subject to
adjustment as provided in the Plan.


2.    Restrictions.


(a)    Forty percent (120,000) of the RSUs shall vest and convert into Common
Stock as follows:


30,000 shares as of July 1, 2012
30,000 shares as of July 1, 2013
30,000 shares as of July 1, 2014
30,000 shares as of July 1, 2015


(b)    Sixty percent (180,000) of the RSUs (the “Performance Component”) shall
vest and convert into Common Stock based on Company performance over a trailing
four-quarter period ending on or before June 30, 2015. The Committee has
established a target for FY 2014 Earnings Per Share, (“EPS”) as reported in the
Company's periodic reports filed with the Securities and Exchange Commission of
____ per share (the “FY 2014 Target”). For purposes of this Agreement, the
number of shares to be used for purposes of calculating EPS shall be the number
of shares used to calculate EPS in the periodic report filed with the Securities
and Exchange Commission for the relevant period. The Performance Component shall
vest in its entirety if the FY 2014 Target is achieved in FY 2014 or an earlier
trailing four-quarter period. If the FY 2014 Target is not achieved prior to
July 1, 2014, the Performance Component will vest in its entirety if EPS of ____
per share is achieved in a trailing four-quarter period ending on or before July
1, 2015. The Committee reserves the discretion to adjust the aforementioned EPS
targets upward or downward for any acquisitions or divestitures, accounting rule
changes, or other circumstances outside the ordinary course. If neither of the
EPS targets are met by the indicated dates, the Performance Component shall be
immediately forfeited.


(c)    RSUs that have not vested may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated. Prior to the vesting of RSUs, no
transfer of the Participant's rights with respect




--------------------------------------------------------------------------------

Exhibit 10.2

to such shares, whether voluntary or involuntary, by operation of law or
otherwise, shall be permitted.


(d)    RSUs that have not vested shall be subject to forfeiture as provided in
Section 3. Upon a Corporate Change-in-Control (as defined in the Plan) or a
Corporate Transaction (as defined in the Plan), such Corporate Change-in-Control
or Corporate Transaction to be referred to collectively herein as a
(“Transaction”) the Compensation Committee of the Company's Board of Directors,
in its sole discretion, shall either (i) make appropriate provisions for this
Award to be assumed by the successor corporation or its parent or be replaced
with a comparable award with respect to the successor corporation or its parent
(a “Comparable Award”); (ii) provide that the Award shall be fully vested prior
to such Transaction; or (iii) terminate the Award in exchange for a cash payment
equal to the then aggregate Fair Market Value (as defined in the Plan) of all of
the shares subject to the Award. As provided in the Plan, the determination of
comparability shall be made by the Committee, and its determination shall be
final, binding, and conclusive.


3.    Termination of Employment or Service.


(a)    Except as set forth below in Section 3 (b) or the Plan or as the
Committee in its sole and absolute discretion may otherwise provide, and subject
to the Committee's authority under Section 4 of the Plan, upon the termination
of the Participant's employment or service, for any reason other than for Cause,
any and all unvested RSUs shall be immediately forfeited by the Participant;
provided that if the Committee, in its sole and absolute discretion, notifies
the Participant in writing of its decision not to terminate the Participant's
rights in such RSUs, then the Participant shall continue to be the owner of such
RSUs subject to such continuing restrictions as the Committee may prescribe in
such notice.


In the event of the termination of a Participant's employment or service for
Cause, any and all RSUs which have not vested shall be immediately forfeited by
the Participant and transferred to, and reacquired by, the Company.


In addition, in the event of death or employment termination due to permanent
and total disability, one-half of any unvested RSUs shall immediately vest. All
RSUs which have not vested shall be immediately forfeited by the Participant and
transferred to, and reacquired by, the Company.


(b)    In the event of a Transaction, this Award (to the extent assumed), or any
Comparable Award, as provided in Section 2 (e) above, to the extent unvested
shall vest in its entirety if within 12 months following such Transaction,
Participant's employment with Company or any successor thereto, is terminated
other than for Cause or if Participant resigns from employment with Company or
any successor thereto after an event that constitutes Good Reason. For purposes
of this Award, Cause and Good Reason shall be defined as follows:


“Cause” means the Participant's willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, or
conviction for a felony. No act, or failure to act, on the Participant's part
shall (i) be considered “willful” unless he has acted, or failed to act, with an
absence of good faith and without a reasonable belief that his action or failure
to act was in the best interests of the Company, or (ii) be considered to
establish “Cause” unless the Company has first given the Participant both a
written notice detailing the conduct that is alleged to constitute Cause, and a
reasonable opportunity to justify or cure (if possible) such conduct.


“Good Reason” means any of the following events, which has not been consented to
by the Participant in writing, or cured by the Company within a reasonable
period of time not to exceed 20 business days after the Participant provides
written notice thereof: (i) the requirement that the Participant's principal
executive function be performed more than 30 miles from the Participant's
primary office as of the




--------------------------------------------------------------------------------

Exhibit 10.2

date of this Award or any future location to which the Participant has not
asserted Good Reason for resignation; (ii) a material reduction in the
Participant's base compensation as the same may be increased from time to time,
other than as part of an across-the-board program affecting all senior officers;
(iii) the failure by the Company to continue to provide the Participant with
compensation and benefits provided for on the date of this Award, as the same
may be increased from time to time, or with benefits substantially similar to
those provided to him under any of the executive benefit plans in which the
Participant now is or hereafter becomes a participant, or the taking of any
action by the Company which would directly or indirectly reduce any of such
benefits or deprive the Participant of any material fringe benefit enjoyed by
him; (iv) the assignment to the Participant of duties and responsibilities
materially different (including status, offices, titles, and reporting
requirements) from those associated with his position on the date of this Award,
as modified by duties or responsibilities that the Participant does not assert
to be Good Reason for resignation, after the date of this Award; or (v) a
material diminution or reduction in the Participant's responsibilities or
authority, including reporting responsibilities in connection with his
employment.


(c)    In the case of a Participant's retirement (after the age of 62 or after
the age of 55 with ten or more years of service with the Company), immediately
upon such retirement, the unvested portion of such Participant's RSUs evidenced
hereby shall vest in their entirety.


4.    Issuance of Certificates. Upon vesting, the Company will issue a stock
certificate, registered in the name of and for the account of the Participant.


5.    Withholding. Participant shall pay all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction) which
the Company is required to withhold at any time with respect to the RSUs. Such
payment shall be made in full, at Participant's election, in cash or check, by
withholding from the Participant's next normal payroll check, or by the tender
of shares of the Company's common stock (including shares then vesting under
this Award). Shares tendered as payment of required withholding shall be valued
at the closing price per share of the Company's common stock on the date such
withholding obligation arises.


6.    Plan Provisions. In addition to the terms and conditions set forth herein,
the Award is subject to and governed by the terms and conditions set forth in
the Plan, which is incorporated herein by reference. Unless the context
otherwise requires, capitalized terms used in this Award shall have the meanings
set forth in the Plan. In the event of any conflict between the provisions of
the Award and the Plan, the Plan shall control.


7.    Notice. Any written notice required or permitted by this Award shall be
mailed, certified mail (return receipt requested); sent by recognized courier,
facsimile or email; or hand-delivered, addressed to the Company at its corporate
headquarters at 21 Griffin Road North, Windsor, Connecticut 06095; or to
Participant at his most recent home address on record with the Company. Notices
are effective upon receipt.


8.    Miscellaneous.


(a) Limitation of Rights. The granting of the Award shall not give Participant
any rights to similar grants in future years or any right to be retained in the
employ or service of the Company or its Affiliates or interfere in any way with
the right of the Company or any Affiliate to terminate Participant's services,
or the right of Participant to terminate his services.


(b) Severability. If any term, provision, covenant or restriction contained in
the Award is held by a court or a regulatory agency of competent jurisdiction to
be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions contained in the Award shall remain in full force and




--------------------------------------------------------------------------------

Exhibit 10.2

effect, and shall in no way be affected, impaired or invalidated.


(c) Controlling Law. This Award shall be construed, interpreted and applied in
accordance with the law of the State of Connecticut, without giving effect to
the choice of law provisions thereof.


(d) Construction. The Award, including the terms of the Plan, contains the
entire understanding between the parties and supersedes any prior understanding
and agreements between them representing the subject matter hereof. There are no
other representations, agreements, arrangements or understandings, oral or
written, between and among the parties hereto relating to the subject matter
hereof which are not fully expressed herein.


(e) Headings. Section and other headings contained in the Award are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award or any provision
hereof.


IN WITNESS WHEREOF, the undersigned officer of the Company has executed this
Award on behalf of the Company as of day and year first set forth above.


TRC COMPANIES, INC.






By:     /s/ Martin H. Dodd
Name: Martin H. Dodd
Title: Senior Vice President and General Counsel










(Seal)




